 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE CARLTON BROWN,                             Case No. 1:19-cv-00240-LJO-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        STATE A CLAIM
14    WINN-REED, et al.,
                                                        (ECF No. 11)
15                       Defendants.
16

17          Plaintiff Eugene Carlton Brown (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 17, 2019, the assigned Magistrate Judge issued findings and recommendations

21   recommending that this action be dismissed for failure to state a cognizable section 1983 claim.

22   (ECF No. 11.) Those findings and recommendations were served on Plaintiff and contained

23   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at

24   7.) Plaintiff filed objections on August 9, 2019. (ECF No. 12.)

25          The Court finds that Plaintiff’s objections are unpersuasive. As discussed in the

26   Magistrate Judge’s findings and recommendations, despite Plaintiff’s allegations that his

27   magazine subscriptions have been wrongfully confiscated, Plaintiff then alleges that the

28   publications were ultimately placed on the Centralized List of Disapproved Publications in
                                                        1
 1   compliance with CDCR regulations. To the extent Plaintiff is challenging the placement of the

 2   publications on the Centralized List, Plaintiff has failed to demonstrate that the regulation is not

 3   reasonably related to legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 89–90

 4   (1987).

 5             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 6   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

 7   objections, the Court concludes that the Magistrate Judge’s findings and recommendations are

 8   supported by the record and by proper analysis.

 9             Accordingly, IT IS HEREBY ORDERED that:

10             1.     The findings and recommendations issued on July 17, 2019, (ECF No. 11), are

11                    adopted in full;

12             2.     This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim;

13                    and

14             3.     The Clerk of the Court is directed to close this case.

15
     IT IS SO ORDERED.
16

17      Dated:       January 23, 2020                          /s/ Lawrence J. O’Neill _____
                                                          UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                          2
